       Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                       MOTION TO COMPEL DISCOVERY RESPONSES

        NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith (“Sheriff Smith”), Danny Culpeper and Keith Canizaro, each in their

official and individual capacities, and herewith provide the following opposition to the plaintiff’s

Motion to Compel:

                                             BACKGROUND

        Plaintiff filed the instant action on February 13, 2020 in which Plaintiff alleges violations

of his civil rights under the laws of the United States and Louisiana. (R. Doc. 1). On July 2,

2020, Plaintiff propounded discovery requests to Defendants, which Defendants answered.

Defendants supplemented their responses on August 20, 2020 and November 23, 2020.1




1
 See Defendants’ Second Supplemental Responses to Plaintiff’s Requests for Admission attached hereto as Exhibit
“A.”


                                                  Page 1 of 8
       Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 2 of 8




Defendants maintain that their answers and responses are sufficient, and that their objections are

well founded in the law.

                                        LAW AND ARGUMENT

        Determining the scope of discovery is subject to an abuse of discretion standard, as trial

courts have “wide discretion in determining the scope and effect of discovery[.]”2 The scope of

discovery permits a party to request

        discovery regarding any nonprivileged matter that is relevant to any party's claim
        or defense and proportional to the needs of the case, considering the importance
        of the issues at stake in the action, the amount in controversy, the parties’ relative
        access to relevant information, the parties’ resources, the importance of the
        discovery in resolving the issues, and whether the burden or expense of the
        proposed discovery outweighs its likely benefit...3

    A. Defendants have fully answered Plaintiff’s interrogatories or made legal objections

        “Each interrogatory must, to the extent it is not objected to, be answered separately and

fully in writing under oath.”4 Plaintiff avers that Defendants have failed to fully answer

Interrogatory Nos. 6, 9, 10 and 11. Defendants’ answers are fully compliant with the law.

        Plaintiff’s Interrogatory No. 6 requests what information or advice was given to

Defendants regarding criminal charges against Jerry Rogers. Defendants’ answer lists two

informal meetings where the only record of what happened is the action taken by Defendants

subsequent to the meetings. (R. Doc. 32-4, p. 24). It is not possible to answer this interrogatory

any more fully, and Defendants aver that their answer is sufficient.

        Plaintiff’s Interrogatory Nos. 10 and 11 request identification of discussions and

correspondence with the St. Tammany Parish District Attorney’s Office and the Louisiana

Attorney General’s Office, respectively, regarding Jerry Roger’s arrest. Defendants provided


2
  JP Morgan Chase Bank, N.A. v. Datatreasury Corp., 936 F.3d 251, 255 (5th Cir. 2019).
3
  Fed. R. Civ. P. 26(b)(1).
4
  Fed. R. Civ. P. 33(b)(3).


                                                  Page 2 of 8
          Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 3 of 8




substantive answers identifying correspondence and discussions in their answers to both

interrogatories but denying recollection of any other discussions or correspondence. (R. Doc. 32-

4, p. 26). The words information, advice and discussions are impossibly broad if not properly

narrowed, and Defendants cannot reasonably be expected to remember details from every

informal meeting and discussion over the course of their work where there are no records.

Plaintiff’s only authority that this answer is insufficient is rulings from district courts in other

circuits.

           “The scope of permissible discovery is limited by the requirement of relevance…”5

Plaintiff’s Interrogatory No. 9 requests that Defendants review twenty years of arrest warrants

and arrest records for instances of the crime of criminal defamation. This is entirely irrelevant to,

and out of proportion with, the needs of Plaintiff’s case, as Plaintiff is alleging that Defendants

targeted him in retaliation for prior criticism of Defendants. Based on this theory, the charged

crime is wholly irrelevant, as it was merely a merely a tool, and any efforts to find prior records

of occurrences of that crime in St. Tammany Parish will not bring any benefit to the resolution of

this case. Subject to this objection, and in an effort to cooperate where possible, Defendants have

provided Plaintiff with one prior instance of an arrest for defamation from 2017. (R. Doc. 32-4,

p. 26). Simply put, to require the Sheriff to review twenty years of records in an effort to satisfy

plaintiff’s curiosity is wholly out of proportion to the needs of this case.

       B. Defendants have fully responded to Plaintiff’s requests for production

           The scope of a request for production requires a party “to produce and permit the

requesting party or its representative to inspect, copy, test, or sample the following items in the

responding party’s possession, custody, or control[.]”6 Plaintiffs aver that Defendants have failed


5
    Wyatt v. Kaplan, 686 F.2d 276, 284 (5th Cir. 1982).
6
    Fed. R. Civ. P. 34(A)(1).


                                                      Page 3 of 8
          Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 4 of 8




to fully respond to Request for Production Nos. 1, 3, 5, 9, 10 and 11, however Defendants have

fully complied with these requests.

           Plaintiffs allege that Requests for Production Nos. 1 and 9 are deficient because no drafts

were produced, however Defendants are not in possession, custody or control of any drafts of the

produced documents. (R. Doc. 32-4, p. 1, p. 29). Drafts by their very nature are discarded in

favor of the finished product, which Defendants have produced. Defendants produced what was

in their possession, custody or control, therefore their responses were not deficient.

           Plaintiffs allege that Requests for Production Nos. 3 and 5 are deficient because no text

messages were included, however Defendants are not in possession, custody or control of any of

the requested text messages, therefore their responses were not deficient. (R. Doc. 32-4, p. 28).

           Similarly, Plaintiffs allege that Requests for Production Nos. 10 and 11 are deficient

because no key word search was conducted, however Defendants have conducted a keyword

search of their phones and found nothing with which to supplement their prior answers. (R. Doc.

32-4, p. 30).

           Plaintiff now requests that the documents produced in response to Request for Production

Nos. 1 and 9 be produced again in “native format” and argues that the mere production of the

requested documents is not sufficient. “If a request does not specify a form for producing

electronically stored information, a party must produce it in a form or forms in which it is

ordinarily maintained or in a reasonably usable form or forms; and … A party need not produce

the same electronically stored information in more than one form.”7 Plaintiff never specified the

format that he wanted the documents produced in (R. Doc 32-4, p. 27, p. 29), and Defendants

aver that pdf format is a reasonably usable form, and that Plaintiff is therefore barred from



7
    Fed. R. Civ P. 34(E).


                                               Page 4 of 8
       Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 5 of 8




requesting the documents in any other form. Plaintiff was “the master of [his] production

requests; [he] must be satisfied with what [he] asked for.”8

    C. Defendants’ responses and objections to Plaintiff’s requests for admission are
       sufficient and justified

        “A party may serve on any other party a written request to admit, for purposes of the

pending action only, the truth of any matters within the scope of Rule 26(b)(1) relating to: (A)

Facts, the application of law to fact, or opinions about either…”9 “Requests for admissions

cannot be used to compel an admission of a conclusion of law.”10 The main purpose of Requests

for admission is to allow parties “to narrow the issues to be resolved at trial" by identifying the

matters that both parties agree on.11

        Plaintiff alleges that Defendants have failed to fully respond to Requests for Admission

Nos. 7-15, 17-19, 21-23, 25-27, 29-31 and 69. Defendants aver that their responses and

objections to Plaintiff’s requests for admission were sufficient and justified but have, in an

abundance of caution, provided supplemental responses.12 Defendants’ original responses to

these requests were objections based on relevance, as the requests did not deal with any claims or

defenses in this matter. In Defendants’ supplemental responses, Defendants deny Request for

Admission No. 12 and lodge new objections to the remaining requests for admission. Defendants

aver that Request for Production Nos. 8, 10, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29 and 31

reference writings, and that those writings are the best evidence of their contents, and that

Request for Production Nos. 7, 9, 14, 18, 22, 26 and 30 call for legal conclusions. Drawing

conclusions from those writings is the role of the trier of fact, nor can Defendants be required to

8
  Mr. Mudbug, Inc. v. Bloomin’ Brands, Inc. 2017 U.S. Dist LEXIS 4012 (E.D. La. Jan. 11, 2017). (quotation
omitted).
9
  Fed. R. Civ P. 36(a).
10
   Carney v. IRS (In re Carney), 258 F.3d 415, 419 (5th Cir. 2001).
11
   AAA v. AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.2d 1117, 1121 (5th Cir. 1991).
12
   See Exhibit “A.”


                                                  Page 5 of 8
       Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 6 of 8




make conclusions of law through discovery. None of these requests for admission serve to

narrow any issues, and therefore, Defendants’ objections are appropriate.

         Plaintiff objects to Defendants’ response to Request for Admissions No. 32, however

Defendants have supplemented that response with a denial.13 Plaintiff further argues that

Defendants’ responses to Request for Admission Nos. 36 and 37 are non-responsive, however

Defendants denied both requests for admission and aver that a denial is a proper answer to a

request for admission.

         Plaintiff argues that Defendants’ relevance objection to Request for Admission No. 58 is

not properly supported. This request for admission seeks admission of a fact that deals with the

firing of people who are not parties to the instant matter and is irrelevant, and as Plaintiff does

not allege that he was fired by the St. Tammany Parish Sheriff’s Office, Defendants objected to it

as irrelevant. Furthermore, Request for Admission No. 58 deals with facts central to pending

litigation in the Eastern District of Louisiana, in Bryan Moore, et al. v. Randy Smith No. 17-5219

Section “J”(2). Defendants aver that in light of the pending litigation and the tenuous connection

to the instant matter, that their objection is sufficient.

         Plaintiff alleges that Defendants’ objection to Request for Admission No. 67 was not

proper. In an abundance of caution, Defendants have supplemented their prior response and deny

Request for Admission No. 67.14

     D. Defendants have provided verification pages

         Defendants have provided verification pages for Defendant Sheriff Smith, Defendant

Danny Culpeper and Defendant Keith Canizaro.15



13
   See Exhibit “A”
14
   Id.
15
   See Defendants’ verification pages attached as Exhibit “B.”


                                                    Page 6 of 8
          Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 7 of 8




       E. The Court should deny Plaintiff’s request for reasonable attorney fees

           Under Federal Rule of Civil Procedure 37(a)(5)(A), a court may order a party to pay the

movant’s reasonable costs incurred in making the motion, as well as attorney’s fees if a motion

to compel discovery is granted, but if a court grants a motion to compel, a court must not order

payment of expenses if “the opposing party’s nondisclosure, response, or objection was

substantially justified[.]” Substantially justified has been defined and does not mean that the

objections must be “justified to a high degree, but rather has been said to be satisfied if there is a

genuine dispute or if reasonable people could differ as to [the appropriateness of the contested

action]”16

           If this Court grants Plaintiff’s Motion to Compel, then Defendants aver that they have

shown genuine dispute regarding the discovery requests in question, and therefore an award of

expenses would not be appropriate.

                                                  CONCLUSION

           For the reasons set above, Defendants request that Plaintiff’s Motion to Compel be

denied as well as any grant of expenses.

                                              Respectfully submitted,

                                              MILLING BENSON WOODWARD L.L.P.

                                              s/ Chadwick W. Collings_____________________
                                              CHADWICK W. COLLINGS, T.A.                # 25373
                                              HENRY M. WEBER                            # 35374
                                              LAUREN A. WILLIAMS                        # 37917
                                              68031 Capital Trace Row
                                              Mandeville, Louisiana 70471
                                              Telephone: (985) 292-2000
                                              Facsimile:   (985) 292-2001
                                              ccollings@millinglaw.com
                                              Counsel for Defendants

16
     Pierce v. Underwood, 487 U.S. 552, 565 (1988). (quotation and citation omitted).


                                                      Page 7 of 8
      Case 2:20-cv-00517-JTM-DMD Document 38 Filed 11/23/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on November 23,

2020, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.



                                 __s/ Chadwick W. Collings__
                                    Chadwick W. Collings




                                           Page 8 of 8
